DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of U.S. Patent No. 11437606 in view of Ehsan et al, Electrocatalysis (2019) 10:214-221, here after Ehsan. 
For claim 1: claim 1 of 11437606 teaches claim 1 limitation but does not teach horizontally aligning a substrate in reactor and ultrasonically generating an aerosol. Ehsan teaches depositing Pd film with aerosol assisted CVD and teaches horizontally aligning substrate in reactor and ultrasonically generating aerosol [Electrode Fabrication Process]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of claims 1 of 11437606 where the substrate is horizontally aligning substrate in reactor and aerosol generates by ultrasonically generating aerosol, because it is suitable for making Pd films. 
For claim 2, Ehsan teaches using piezoelectric ultrasonic humidifier to generate aerosol [Electrode Fabrication Process].
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of copending Application No. 17/874353 in view of Ehsan et al, Electrocatalysis (2019) 10:214-221, here after Ehsan. 
For claim 1: claim 1 of 17/874353 teaches claim 1 limitation but does not teach horizontally aligning a substrate in reactor and ultrasonically generating an aerosol. Ehsan teaches depositing Pd film with aerosol assisted CVD and teaches horizontally aligning substrate in reactor and ultrasonically generating aerosol [Electrode Fabrication Process]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of claims 1 of 11437606 where the substrate is horizontally aligning substrate in reactor and aerosol generates by ultrasonically generating aerosol, because it is suitable for making Pd films. 
For claim 2, Ehsan teaches using piezoelectric ultrasonic humidifier to generate aerosol [Electrode Fabrication Process].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehsan et al, Electrocatalysis (2019) 10:214-221, here after Ehsan. 
Claims 1, 10-13 are rejected. Ehsan teaches an aerosol assisted deposition method for forming a Pd thin film electrode, the method comprising:
horizontally aligning a substrate in a reactor,
heating the substrate to a deposition temperature,
ultrasonically generating an aerosol, then
contacting the aerosol with the substrate to deposit a crystalline Pd layer on the substrate and form the Pd thin film electrode,
wherein the aerosol comprises a carrier gas and a Pd (II) compound (palladium acetylacetone) dissolved in a solvent(toluene), and
wherein the substrate has a temperature of no greater than 550 °C during the contacting [Electrode Fabrication Process, page 215, column 2, paragraph 3, page 216 column 2 first paragraph lines 6- 13].
Claim 2 is rejected as Ehsan teaches a piezoelectric ultrasonic humidifier is used to ultrasonically generate the aerosol [Electrode Fabrication Process].
Claim 3 is rejected as Ehsan does not teach aerosol and substrate comprise or contact hydrogen gas or a reducing agent during the depositing [page 216, first paragraph, column 2, lines 12-17].
Claim 4 is rejected as Ehsan teaches the Pd thin film has thickness of 1 um in contact with the glass substrate [page 217 column 1 lines 11-end, column 1 lines 1-6].
Claim 5 is rejected as Ehsan teaches the Pd agglomerates have an average diameter of 400 nm and comprise Pd nanoparticles having an average diameter of 50 nm [fig. 2, page 217 column 1 lines 11-end].
Claim 6 is rejected as Ehsan teaches before the contacting, the aerosol consists essentially of the carrier gas, the solvent, and the Pd (Il) compound [page 216 column 2 paragraph 1 lines 1-3].
Claim 8 is rejected as Ehsan teaches the glass substrate is a transparent is FTO [page 215, column 2, paragraph 2, lines 7-10].
Claim 9 is rejected as Ehsan teaches the substrate is FTO (see claim 8 rejection above), therefore the substrate has a sheet resistance in a range of 1-110 Ω/sq.
Claim 14 is rejected as Ehsan teaches the carrier gas is N2[page 215, column 2, paragraph 2, lines 14-18].
Claim 15 is rejected as Ehsan teaches the aerosol is contacted with the substrate for a time period of 30 min [page 215, column 2, paragraph 2, lines 18-19].
Claim 16 is rejected as Ehsan teaches during the contacting, the carrier gas has a flow rate in a range of 2.5 mL/S [page 215, column 2, paragraph 2, lines 14-18].
Claim 17 is rejected as Ehsan teaches the glass substrate electrode which meets the is capable of detecting hydrazine in an aqueous solution with a limit of detection (LOD) is 10 nM [page 220 column 2 lines 7-12, page 215 column 2 first paragraph last 3 lines].
Claim 18 is rejected as Ehsan teaches the glass substrate electrode is capable of detecting hydrazine in an aqueous solution with a limit of quantification (LOQ) of 30 nM [page 220 column 2 lines 7-12, page 215 column 2 first paragraph last 3 lines].
Claim 19 is rejected as Ehsan teaches the glass substrate electrode is capable of detecting hydrazine in an aqueous solution with a linear chronoamperometric response over a hydrazine concentration of 1-325 umM [fig. 7, page 215 column 2 first paragraph last 3 lines].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad Ali Ehsan et al, Electrocatalystsis (2019)10:2014-221, here after Ehsan.
Claim 7 is rejected as Ehsan teaches the palladium (Il) compound and the solvent, but does not teach the weight ratio of the precursor to the solvent present in aerosol in a range or of 1:1000 to 1:2. However the concentration of the precursor is a result effective variable and has to be optimized. If the concentration of the precursor is very low (the low ratio) palladium film would not be continues. If the concentration is very high (high ratio) then the viscosity of the precursor solution is very high and is not possible to make aerosol from it. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to have a method of Ehsan when the concentration of the precursor in solvent is within the claim range, because it is a result effective variable and has to be optimized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712